                    Case 2:20-cv-00533-DJH Document 1-1 Filed 03/13/20 Page 1 of 11




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 21123261
Notice of Service of Process                                                                            Date Processed: 02/13/2020

Primary Contact:           Sandra Adams
                           United Services Automobile Association
                           9800 Fredericksburg Rd
                           San Antonio, TX 78288-0002

Electronic copy provided to:                   Griselda Mejia
                                               Debra Brake
                                               Carmen Solis
                                               Danielle Lopez
                                               Ruby Esquivel

Entity:                                       Garrison Property and Casualty Insurance Company
                                              Entity ID Number 3692001
Entity Served:                                Garrison Property and Casualty Insurance Company
Title of Action:                              Janice Kramer vs. USAA Casualty Insurance Company
Matter Name/ID:                               Janice Kramer vs. USAA Casualty Insurance Company (10021811)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Contract
Court/Agency:                                 Maricopa County Superior Court, AZ
Case/Reference No:                            CV2020-001850
Jurisdiction Served:                          Arizona
Date Served on CSC:                           02/13/2020
Answer or Appearance Due:                     20 Days
Originally Served On:                         AZ Department of Insurance on 02/10/2020
How Served:                                   Certified Mail
Sender Information:                           Timothy G. Tonkin
                                              602-258-8900 x100

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
            Case 2:20-cv-00533-DJH Document 1-1 Filed 03/13/20 Page 2 of 11



     Timothy G. Tonkin (#020709)
     Steven J. Jones (4031438)
     PHILLIPS LAW GROUP, P.C.                                        STATE OF ARIZONA
 2   3101 N. Central Avenue, Suite 1500                            ®EPT OFINSURANCE
     Phoenix, Arizona 85012
 3   Telephone: (602) 258-8900                                             FEB 10 2020
     Facsimile: (602) 279-9155                                     11ME          -7-~~
 4   E-Mail: timt@phillipslaw.com
                                                                   SERVICE OF PR CESS
     E-Mail: stevenjamhillipslaw.com
 5   E-1Vlail: minute entries@phillipslaw.com
 6   Attorney for Plaintiffs
 7
                    IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 8
                     IN AND FOR THE COUNTY OF MARICOPA
 9   JANICE KRAMER, individually,
                                                          CaseNoCV 2020-00 1 850
10                 Plaintiff,                             SUMMONS
11                                                        Tort- Motor Vehoicle
            vs.
12
     USAA CASUALTY INSURANCE
13   COMPANY, a foreign company; GARRISON
     PROPERTY and CASUALTY INSURANCE                            if you would like legal bdvi4(!
     COMPANY, a foreign company; JOHN DOES                          Contact the LawyQr Reforeal Service at
14                                                                             602=2 S 7-4434
     1-5; JANE DOES 1-5; BLACK                                                       01'
15   CORPORATIONS 1-5; and WHITE                                         Www,maric0a'~~fawyers.or9
     PARTNERSHIPS 1-5,                                                       Sponsored by the
16                                                                    Maticopa Couflty f3ar Associatiorl
                   Defendants.
17

18          STATE OF ARIZONA TO THE DEFENDANTS:
              GARRISON PROPERTY and CASUALTY INSURANCE COMPANY
19
          YOU ARE HEREBY SUMIVgONED and required to appear and defend, within the
20 time applicable, in this action in this Court. If served within Arizona, you shall appear and
   defend within twenty (20) days after the service of the Summons and Complaint upon you,
21
   exclusive of the day of service. If served outside of the State of Arizona - whether by direct
22 service,  or by publication - you shall appear and defend within thirry (30) days after the
   service of the Summons and Complaint upon you is complete, exclusive of the day of service.
23 Service by publication is cornplete thirty (30) days after the date of first publication. Direct
   service is complete when made. Service upon the Arizona Motor Vehicle Superintendent is
24 complete thirty (30) days after filing the Affidavit of Compliance and return receipt or
   Officer's Return. Where process is served upon the Arizona Director of Insurance as an
25 insurer's attorney to receive service of legal process against it in this State, the insurer shall not
               Case 2:20-cv-00533-DJH Document 1-1 Filed 03/13/20 Page 3 of 11
f


         be required to appear, answer or otherwise plead until the expiration of forty (40) days after the
         date of service upon the Director. A.R.S. §§ 20-222, 28-1027.
    2          YOU ARE HEREBY NOTIFIED that in case of your failure to appear and defend
         within the time applicable, judgment by default may be rendered against you for the relief
    3
         demanded in the Complaint.
    4
                 YOU ARE CAUTIONED that in order to appear and defend, you must file an answer
    5    or other proper response in writing with the Clerk of the Court, accompanied by the necessary
         filing fee, within the time required, and you are required to serve a copy of any answer or other
    6    response upon the plaintiff s attorney.

     7          The name and address of the plaintiff s attorney is:

     8                                      Timothy G. Tonkin, Esq.
                                              Steven J. Jones, Esq.
     9                                  PHILLIPS LAW GROUP, P.C.
                                       3101 N. Central Avenue, Suite 1500
    10                                      Phoenix, Arizona 85012
    11                                           ADA Notification
         Requests for reasonable accommodation for persons with disabilities must be made to the court
    12   by parties at least three (3) working days in advance of a scheduled court proceeding.
    13
                                            Interpreter Notification
    14   Requests for an interpreter for persons with limited English proficiency must be made to the
         office of the judge or commissioner assigned to the case by the parties at least ten (10) judicial
    15   days in advance of a scheduled court proceeding.

    16
                       SIGNED AND SEALED:
    17                                              JEFF FINE
                                                    Clerk of the Su ri -      rt
    18
                                                                ~Ty F
    19                                                          ~ EB
                                                                        ® 72po
    20                                              BY
                                                         Deputy Clerk oep~~yRYoRCoO~
    21
                                                                           QF~t
    22

    23

    24

    25

                                                          0-i
    ,              Case 2:20-cv-00533-DJH Document 1-1 Filed 03/13/20 Page 4 of 11



          Timothy G. Tonkin (#020709)
         1Steven J. Jones (#03143 8)
          PHILLIPS LAW GROUP, P.C.
        2 3101 N. Central Avenue, Suite 1500
          Phoenix, Arizona 85012
        3 Telephone: (602) 258-8900
          Facsimile: . (602) 279-9155
        4 E-1VIai1: timt(cr~
                          cr~phillipslaw.com
          E-Mail: stevenj@phillipslaw.com
f       5
          E-Mail: minute entriesn.bhillinslaw.com
        6 Attorney for Plaintiff
{
        7
                           IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
         8.
                            IN AND FOR THE COL FNT'Y OF MARICOPA                                      ~
        91 JANICE KRA1V1ER, individually,        CaseNo
                                                                         Ciit'2020-001 850
        10                 Plaintiff,                            COMPLAINT
        11
                    vs.                                          Contract-Bad Faith
        12
              USAA CASUALTY INSUR.ANCE
        13    COMPANY, a foreign company; GARRISON
              PROPERTY and CASUALTY INSURANCE
        14    COMPANY, a foreign company; JOHN DOES
              1-5; JANE DOES 1-5; BLACK
        15    CORPORATIONS 1-5; and WFIITE
              PARTNERSHIPS 1-5,
:       16
                           Defendants.
        17

        18          JANICE KRAMER, (hereinafter "Plaintiff'), for his complaint, alleges:

        19          1.     Plaintiff is, and was at all times material herein, a resident of the County of

        20    Maricopa, State of Arizona.

.       21          2.     Defendant USAA CASUALTY INSURANCE COMPANY (hereinafter

        22 ~ ~"Defendant USAA," unless otherwise indicated) is a foreign company, which is, and was,

        23 I l licensed to do business in the State of Arizona, and provided and continues to provide

        24    irisurance services within the State of Arizona, or placed and continues to place insurance

        25    products in the stream of commerce reaching the State of Arizona. -

                                                             1
             Case 2:20-cv-00533-DJH Document 1-1 Filed 03/13/20 Page 5 of 11




 1            3. Defendant GARRISON PROPERTY and CASUALTY INSURANCE I

2      COMPANY (hereinafter "Defendant Garrison Properry," unless ) otherwise indicated) is a

3      foreign company, which is, and was, licensed to do business in the State of Arizona, and

 4     provided and continues to provide insurance services within the State of Arizona, or placed and

 5     continues to place insurance products in the stream of commerce reaching the State of Arizona.

 6            4. Defendants JOHN DOES 1-5; JANE DOES 1-5; BLACK CORPORATIONS 1-

 7   1 5; and VJIIITE PARTNERSHIPS 1-5 (hereinafter: "fictitious defendants") are those persons ~

 8     I and entities whose relationships to the named Defendants or whose acts or omissions give rise '

 9     I to legal responsibility for the damages incurred by Plaintiff, but whose true identities are at I

10     present time unknown to Plaintiff. These persons and entities hereby are notified of PlaintifP s

11     intention to join them as Defendants if and when additional investigation or discovery reveals

12     the appropriateness of such joinder.

13            5.     Upon belief all fictitious Defendants were residents of the County of Maricopa, I

14      State of Arizona; and/or were organized and existing under the laws of Arizona and doing

15     business in the State of .Arizona; and/or were foreign corporations, businesses, etc., qualified to

16      do business within the State of Arizona, and actually doing business therein on the date of the

17      accident alleged therein.

18 .           6.     All acts and events alleged hereafter occurred within the State of Arizona,

19 I I making venue proper.

20             7.     The ininimum jurisdictional amount established for filing this action has been

21 I I satisfied.

22             8.     Defendants USAA Casualty Insurance Company and/or Garrison Property And

23      Casualty Insurance Company, either individually or collectively, issued an automobile policy

24      of insurance, identified as Policy Number 7113289, to Plaintiff, with underinsured motorist

25      coverage in the amount of $100,000.00 for each person and $300,000.00 for each occurrence.

                                                        2
            Case 2:20-cv-00533-DJH Document 1-1 Filed 03/13/20 Page 6 of 11



 1           9.     On or about March 8, 2017, Plaintiff was involved in a motor vehicle collision
 2    that was caused by the negligence of underinsured motorist, Amber N. Keith.
 3           10.    As a direct and proximate cause of the negligence of the underinsured driver,
 4    Plaintiff sustained personal injuries in the form of pain, discomfort, suffering, disability, and
 ~
  5   anxiety and will experience such personal injury in the future.
 6           11.    As a further direct and proximate cause of the negligence of the underinsured
 7    driver, Plaintiff incurred, and will continue to incur in the futare, reasonable expenses for
 8    necessary medical care, treatment and services.
 9           12.    As a further direct and proximate cause of the negligence of the underinsured
10    driver, Plaintiff incurred lost earnings.
11           13.    As a further direct and proximate cause of the negligence of the underinsured
12    driver, Plaintiff sustained general damages in excess of the minimum jurisdictional limits of
13    this court.

14           14.    After recovering the liability limits of the policy of insurance covering the
15    negligence of the underinsured driver, Plaintiff made a claim against the underinsured portion
16    of the policy issued by Defendants USAA Casualty Insurance Coinpany and/or Garrison

17    Property and Casualty Insurance Company to Plaintiff.

18           15.    In response -to Plaintiff's claims, Defendants failed to adequately investigate
19    Plaintiff's claims.

20           16.    Defendants also failed to give equal consideration to Plaintiff's claims.
21           17.    In addition, Defendants failed to reasonably and promptly pay Plaintiff for her
22 I loss arising from the motor vehicle accident.

23           18.    Defendants failed to reasonably infonn Plaintiff of all her rights and obligations
24 I under the policy of insurance.

25

                                                     3
           Case 2:20-cv-00533-DJH Document 1-1 Filed 03/13/20 Page 7 of 11




 1             19.   By each of their inadequate i.nvestigations and adversarial position in processing

 2   PlaintifPs claim, Defendants have forced Plaintiff to file a lawsuit to recover her damages.

 3          20. By their acts, Defendants have denied de facto those benefits covered under the I

 4 I policy.

 5             21. Defendants have failed to compensate Plaintiff the benefits to which she is

 6   rightfully entitled. Defendants have forced Plaintiff to file this Complaint, forcing Plaintiff
 7   through needless adversarial hoops to achieve her rights under the policy.                           I
 8                                                Count 1

 9                                          Breach of Contract

10             22.   Plaintiff alleges and incorporates by reference all the allegations contained in
11, Paragraphs 1 through 21 as if fully set forth herein.

12             23. Defendant's failure to make a good faith offer to pay, and failure to reasonably

13 and promptly pay Plaintiff for her loss arising from the motor vehicle accident, failure to

14 tiniely accept the claim, failure to negotiate this matter in good faith, making false

15   representation, failure to promptly respond to timely settlement offers, constitute a de facto

16   denial of coverage.

17             24. Defendant's same failures also constitute a breach of the insurance contract

18   entered into by and between Plaintiff and Defendants.

19             25.   At all times relevant to this action, all fictitious Defendants denied de facto

20 coverage, or breached the insurance contract by their acts or omissions, or are vicariously

21 liable for the acts or omissions of Defendants USAA Casualty Tnsurance Company and/or

22   Garrison Property and Casualty Insurance Company.

23             26.   As a direct and proximate result of Defendant's breach, Plaintiff sustained direct

24   and consequential damages.

25                                                 Count 2

                                                      m
           Case 2:20-cv-00533-DJH Document 1-1 Filed 03/13/20 Page 8 of 11




1                                               Bad Faith

2           27.    Plaintiff alleges and incorporates by reference all the allegations contained in

3    Paragraphs 1 through 26 as if fully set forth herein.

4           28.    Inherent in every contract of insurance is the insura.nce company's covenant of

5    good faith and fair dealings.

6           29.    Defendants' failure to adequately investigate Plaintiff's claims, failure to treat

7 PlaintifPs claims with equal consideration, failure to make a good faith offer, failure to

 8 promptly investigate and accept the underinsured inotorist claim, and failure to make

 9   reasonable efforts to avoid the necessity for litigation constitute a breach of the covenant of

10   good faith and fair dealings.

11          30.    At all times relevant to this action, all fictitious Defendants breached their

12   covenant of good faith and fair dealings by their acts or omissions, or are vicariously liable for

13 the acts or omissions of Defendants' USAA Casualty Insurance Company and/or Garrison

14   Property and Casualty Insurance Company.

15          31.    As a direct and proximate result of Defendant's breach, Plaintiff sustained direct

16   and consequential damages.

17          32. Further, Plaintiff is also entitled to an award of punitive damages for the reason

18 that Defendants intended to injure Plaintiff or have acted with a consistent pattern to

19   undermine the security of its own policies to the detriment of its insureds, including Plaintiff

20 or, although not intending to cause injury, Defendant's conduct was motivated by spite or ill

21   will, or Defendants acted to serve their own interests, having reason to know, and consciously

22   disregarding, a substantial risk that their conduct might significantly injure the rights of others.

23                                                Count 3

24                                   Underinsured Motorist Benefits

25

                                                      5
           Case 2:20-cv-00533-DJH Document 1-1 Filed 03/13/20 Page 9 of 11




1           33.    Plaintiff alleges and incorporates by reference all the allegations contained in I

2    Paragraphs 1 through 32 as if fully set forth herein.

3           34. Because the negligence of an underinsured driver caused Plaintiff to sustain

 4 personal injury and damages, Plaintiff is entitled to fair and reasonable compensation from

 5   Defendants under the underinsured motorist provision of the policy.

 6          35.    At all times relevant to this action, Plaintiff is entitled to fair and reasonable

 7 compensation from fictitious Defendants under the underinsured motorist provision of the
 8 policy for those damages for which the negligent driver was underinsured, or Defendants are

 9   otherwise vicariously liable to Plaintiffs under the policy issued by USAA Casualty Insurance

10' I Company and/or Garrison Property and Casualty Insurance Company.

11                                         Demand for Judgment

12          NVHEREFORE, Plaintiff demands judgment against the Defendants for the following:

13          1.     All direct and consequential damages caused by Defendants' breach of the

14 I insurance contract with Plairitiff;

15          2.      All damages caused by Defendants' breach of its covenant of good faith and fair

16 dealings;

17          3.      The fall fair amount of underinsured inotorist proceeds under the policy;

18          4.      General damages for an amount to be proven at trial;

19           5.     Special damages for an amount to be proven at trial;

20          6.      Punitive damages in an amount to be proven at trial;

21           7.     Attomeys' fees under A.R.S. § 12-341.01 and costs;

22           8.     Pre-and post judgment interest at the statutory rate;

23           9.     Such other and fizrther relief as the court deems just and proper under the

24 I I circumstances.
                                     STATENYENT OF TIER VALUE
25

                                                      0
          Case 2:20-cv-00533-DJH Document 1-1 Filed 03/13/20 Page 10 of 11




1           Consistent with the factors and characteristics identified in the lawsuit above, this

2    matter is an automobile tort, and pursuant to Rule 26.2(b) of the Arizona Rules of Civil

3    Procedure, the damages sought in this case qualify it as a Tier 2 case.

4
                               ~
5           DATED this ~~ day of February, 2020.

6
                                               PHILLIPS LAW GROUP, P.C.
7

 8                                             By
                                                    Timoth G. Tonkin, Esq.
 9
                                                    Steven J. Jones, Esq.
10                                                  Attorneys for Plaintiff

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

                                                      7
          Case 2:20-cv-00533-DJH Document 1-1 Filed 03/13/20 Page 11 of 11



     Timothy G. Tonkin, Esq. (#020709)
1    Steven J. Jones, Esq. (#031438)
     PHILLIPS LAW GROUP, P.C.
2    3101 N. Central Ave., Suite 1500
     Phoenix, Arizona 85012                                                     COP%AV
3
                                                                                                 Ir
     Telephone: (602) 258-8900 ext. 100
     Facsimile: (602) 279-9155                                                        0 7 20~0
4                  a~phillipslaw.com
     E-Mail: Timt(a~                                                  ~L       CzF
     E-Mail: Stevenj@phillipslaw.com                                                    8~Up~RI
5                                                                                              OR
     minute®entries@phillipslaw. com                                                 ©8PUry~ ~K C~UR~

 6   Attorneys for Plaintiffs
7
                   IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 8
                       IN AND FOR TIiE COUNTY OF MARICOPA
 9   JANICE KRAlVIER, individually,       I Case No.: C V 2020_ O O1 a5 o
10                 Plaintiff,                             CERTIFICATE OF COMPULSORY
                                                          ARBITRATION
11
            vs.
                                                          Contract-Bad Faith
12
     USAA CASUALTY INSURANCE
13   COMPANY, a foreign company; GARRISON
     PROPERTY and CASUALTY INSURANCE
14   COMPANY, a foreign company; JOHN DOES
     1-5; JANE DOES 1-5; BLACK
15   CORPORATIONS 1-5; and WHITE
     PARTNERSHIPS 1-5,
16
                   Defendants.
17

18          The undersigned certifies that he knows the dollar limits and any other limitations set
19   forth by the local rules of practice for the applicable superior court, and further certifies that
20   this case Is Not subject to compulsory arbitration, as provided by Rules 72 through 76 of the

21   Arizona Rules of Civil Procedure.

22          DATED this ~~~ day of February, 2020.
                                          PHTLLIPS LAW GROTJP, P.C.
23

24                                             By         J a~_
                                                    Timothy Tonkin, Esq.
25
                                                    Steven J. Jones, Esq.
                                                    Attorneys for Plaintiff
                                                      1
